UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2597



CLIFTON B. TOMLIN,

                                              Plaintiff - Appellant,

          versus

CHESAPEAKE BAY FISHING COMPANY, L.C.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-94-790)


Submitted:   April 15, 1996                 Decided:   April 22, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Clifton B. Tomlin, Appellant Pro Se.     Edward James Powers,
VANDEVENTER, BLACK, MEREDITH & MARTIN, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order entering

judgment in accordance with the jury's verdict in a civil action,

wherein the Appellant asserted that he suffered a job-related

injury as a result of the Appellee's negligence. We have reviewed

the record and find no reversible error. Accordingly, we affirm. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2